DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the information disclosure statement filed 04/27,2021, 08/17/2021, 07/01/2022 have been considered by the examiner

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Missotten (US 9008918) in view of Sakaguchi (US 20210302962)

	Regarding claim 1, Missotten teaches an agricultural system, comprising: a communication system that receives an information map that includes values of a first agricultural characteristic corresponding to different geographic locations in a field; (Missotten, see Col. 3, lines 14-18 that describe the work machine receiving information corresponding to different locations) a geographic position sensor that detects a geographic location of the agricultural work machine; (Missotten, see Col. 8, lines 7-10 that describe the position sensor of the work machine) an in-situ sensor that detects a value of a power characteristic of the agricultural work machine as a second agricultural characteristic corresponding to the geographic location; (Missotten, see Col 6 lines 3 -9 that describes the position sensing function of the work machine) a predictive model generator that generates a predictive agricultural model that models a relationship between the first agricultural characteristic and the second agricultural characteristic based on a value of the first agricultural characteristic in the information map at the geographic location and the value of the second agricultural characteristic sensed by the in-situ sensor at the geographic location; (Missotten, see Col 2, lines 33-44 that describe the predictive function used by the machine mapped in a field model, see Missotten, Col. 6, lines 3-6 that describes measurements of multiple field characteristics ) and a predictive (Missotten, see Col 7, lines 34-44 that describe the predictive model generator used by the work machine in modeling a field.)

Missotten does not specifically teach a predictive map generator that generates a functional predictive agricultural map of the field.  

However, Sakaguchi discloses a harvester that includes an inner side map creating section, the harvester teaches a predictive map generator that generates a functional predictive agricultural map of the field. (Sakaguchi [0055] “The self-machine position calculation section 50 calculates a self-machine position in the form of map coordinates (or field coordinates), based on positioning data transmitted sequentially from the GPS unit 81”. See also Sakaguchi [0013] “the subsequent reference line calculating section calculates the subsequent reference line and the further subsequent reference line one after another in such a manner as to create a traveling trajectory parallel with each side of the polygonal shape representing the outer contour of the unworked area”. This describes the work machine generating a map of an area.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Missotten with the learnings from Sakaguchi to enhance the work machine with a calculation section using map coordinates which may be received from a GPS unit.
 
	Regarding claim 2, Missotten as modified by Sakaguchi teaches the agricultural system of claim 1, wherein the predictive map generator configures the functional predictive agricultural map for consumption by a control system that generates control signals to control a controllable subsystem on the agricultural work machine based on the functional predictive agricultural map. (Missotten, see Col. 7, lines 44-54 that describes the control system generated signals used to control systems of the work machine.)

	Regarding claim 3, Missotten as modified by Sakaguchi teaches the agricultural system of claim 1, wherein the in-situ sensor is configured to detect, as the value of the second agricultural characteristic, a power usage of one or more subsystems corresponding to the geographic location. (Missotten, see Col. 4, lines 50-65 that describe the work machine with sensors that detect multiple field characteristics and a power usage for a location.)

	Regarding claim 4, Missotten as modified by Sakaguchi teaches the agricultural system of claim 3, wherein the in-situ sensor comprises one or more of a voltage sensor, a current sensor, a torque sensor, a fluid pressure sensor, a fluid -flow sensor, a force sensor, a bearing load sensor and a rotational sensor. (Sakaguchi [0046] “To the input processing section 57, there are connected e.g. a traveling state sensor group 63, an implement state sensor group 64, a traveling operational unit 90, etc. The traveling state sensor group 63 includes a vehicle speed sensor, an engine rotational speed sensor, a parking brake detection sensor, a speed position detection sensor, a steering position detection sensor”.)

	Regarding claim 5, Missotten as modified by Sakaguchi teaches the agricultural system of claim 1, wherein the information map comprises a vegetative index map that maps, as the first agricultural characteristic, vegetative index values to the different geographic locations in the field. (Missotten, see Col. 6, lines 3-14 that describes the vegetative index as a characteristic.)

Regarding claim 6, Missotten as modified by Sakaguchi teaches the agricultural system of claim 5, wherein the predictive model generator is configured to identify a relationship between the power characteristic and the vegetative index based on the power characteristic value detected at the geographic location and the vegetative index value, in the vegetative index map, at the geographic location, the predictive agricultural model being configured to receive an input vegetative index value as a model input and generate a predicted power characteristic value as a model output based on the identified relationship. (Missotten, see Col. 6, lines 28-34 that describes the relationship between the power characteristic and the vegetative index/crop density. See also Missotten Col. 6, lines 3-14 that describes the vegetative index as a characteristic.)

Regarding claim 7, Missotten as modified by Sakaguchi teaches the agricultural system of claim 1, wherein the information map comprises a crop moisture map that maps, as the first agricultural characteristic, crop moisture values to the different geographic locations in the field. (Missotten, see Col. 6, lines 3-14 that describes the crop moisture as a characteristic.)

Regarding claim 8, Missotten as modified by Sakaguchi teaches the agricultural system of claim 7, wherein the predictive model generator is configured to identify a relationship between the power characteristic and the crop moisture based on the power characteristic value detected at the geographic location and the crop moisture value. in the crop moisture map, at the geographic location. the predictive agricultural model being configured to receive an input crop moisture value as a model input and generate a predicted power characteristic value as a model output based on the identified relationship. (Missotten, see Col. 6, lines 3-42 that describes the relationship between the power characteristic and the crop moisture)

Regarding claim 9, Missotten as modified by Sakaguchi teaches the agricultural system of claim 1, wherein the information map comprises a predictive yield map that maps, as the first agricultural characteristic, predictive yield values to the different geographic locations in the field. and wherein the predictive model generator is configured to identify a relationship between the predictive yield and the power characteristic based on the power characteristic value detected at the geographic location and the yield value, in the predictive yield map. at the geographic location. the predictive agricultural model being configured to receive an input predictive yield value as a model input and generate a predicted power characteristic value as a model output based on the identified relationship. (Missotten, see Col. 6, line 44 -59 that describes the relationship between the power characteristic and the crop yield)

Regarding claim 10, Missotten as modified by Sakaguchi teaches the agricultural system of claim 1, wherein the information map comprises a predictive biomass map that maps. as the first agricultural characteristic, predictive biomass values to the different geographic locations in the field, (Missotten, see Col. 7, lines 41-54 that describes the biomass as a characteristic.) and wherein the predictive model generator is configured to identify a relationship between the predictive biomass and the power characteristic based on the power characteristic value detected at the geographic location and the biomass value. in the predictive biomass map, at the geographic location, the predictive agricultural model being configured to receive an input predictive biomass value as a model input and generate a predicted power characteristic value as a model output based on the identified relationship. (Missotten, see Col. 6, lines 3-42 that describes the relationship between the power characteristic and the biomass value. See also Missotten, Col. 7, lines 34-54)

Regarding claim 11, Missotten as modified by Sakaguchi teaches the agricultural system of claim 1. wherein the information map comprises a topographical map that maps. as the first agricultural characteristic. topographical characteristic values to the different geographic locations in the field, (Missotten, see Col. 6, lines 3-28 that describes the topographical characteristic.) and wherein the predictive model generator is configured to identify a relationship between the topographical characteristic and the power characteristic based on the power characteristic value detected at the geographic location and the topographical value, in the topographical map, at the geographic location, the predictive agricultural model being configured to receive an input topographical characteristic value as a model input and generate a predicted power characteristic value as a model output based on the identified relationship. (Missotten, see Col. 6, lines 3-42 that describes the relationship between the power characteristic and the topographical characteristic)


Regarding claim 12, xxxxx teaches a computer implemented method of generating a functional predictive agricultural map, comprising: receiving an information map, that indicates values of a first agricultural characteristic corresponding to different geographic locations in a field; (Missotten, see Col. 3, lines 14-18 that describe the work machine receiving information corresponding to different locations) detecting a geographic location of the agricultural work machine: detecting, with an in-situ sensor, (Missotten, see Col. 8, lines 7-10 that describe the position sensor of the work machine) a power characteristic value as a second agricultural characteristic corresponding to the geographic location: generating a predictive agricultural model that models a relationship between the first agricultural characteristic and the second agricultural characteristic: (Missotten, see Col 6 lines 3 -9 that describes the position sensing function of the work machine) controlling a predictive (Missotten, see Col. 6, lines 3-42 that describes the relationship between multiple characteristics, see also Missotten, see Col 7, lines 34-44 that describe the predictive model generator used by the work machine in modeling a field.)

Missotten does not specifically teach a controlling a predictive map generator that generates a functional predictive agricultural map of the field.  

However, Sakaguchi discloses a harvester that includes an inner side map creating section, the harvester teaches a controlling a predictive map generator that generates a functional predictive agricultural map of the field. (Sakaguchi [0055] “The self-machine position calculation section 50 calculates a self-machine position in the form of map coordinates (or field coordinates), based on positioning data transmitted sequentially from the GPS unit 81”. See also Sakaguchi [0013] “the subsequent reference line calculating section calculates the subsequent reference line and the further subsequent reference line one after another in such a manner as to create a traveling trajectory parallel with each side of the polygonal shape representing the outer contour of the unworked area”. This describes the work machine generating a map of an area.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Missotten with the learnings from Sakaguchi to enhance the work machine with a calculation section using map coordinates which may be received from a GPS unit.

Regarding claim 13, Missotten as modified by Sakaguchi teaches the computer implemented method of claim 12, and further comprising: configuring the functional predictive agricultural map for a control system that generates control signals to control a controllable subsystem on the agricultural work machine based on the functional predictive agricultural map. (Missotten, see Col. 7, lines 44-54 that describes the control system generated signals used to control systems of the work machine.)


Regarding claim 14, Missotten as modified by Sakaguchi teaches the computer implemented method of claim 12, wherein detecting. with an in- situ sensor. a power characteristic value as a second agricultural characteristic comprises detecting a power usage requirement of a subsystem of the agricultural work machine corresponding to the geographic location. (Missotten, see Col. 4, lines 50-65 that describe the work machine with sensors that detect multiple field characteristics and a power usage for a location.)


Regarding claim 15, Missotten as modified by Sakaguchi teaches the computer implemented method of claim 1 4. wherein detecting. with an in- situ sensor, a power characteristic value as a second agricultural characteristic comprises detecting a power usage requirement of a component of the subsystem corresponding to the geographic location. (Missotten, see Col. 4, lines 50-65 that describe the work machine with sensors that detect multiple field characteristics.)

Regarding claim 16, Missotten as modified by Sakaguchi teaches the computer implemented method of claim 14. wherein receiving an information map comprises: receiving an information map generated from a prior operation performed in the field. (Sakaguchi [0038] “A relationship between the characteristic values obtained from in-situ sensor signals and the prior information map values is identified, and that relationship is used to generate a new functional predictive map”.)

Regarding claim 17, Missotten as modified by Sakaguchi teaches the computer implemented method of claim 14. wherein the first agricultural characteristic comprises one of: a vegetative index, a crop moisture, a topographical characteristic, a soil property, a predictive yield and a predictive biomass. (Missotten, see Col. 6, lines 3-14 that describes the crop moisture as a characteristic.)

Regarding claim 18, Missotten as modified by Sakaguchi teaches the computer implemented method of claim 17. further comprising: controlling an operator interface mechanism to present the predictive agricultural map. (Missotten, see Col. 17, lines 1-5 that describe an operator interface that may present to an operator.)

Regarding claim 19, Missotten teaches an agricultural system, comprising: a communication system that receives an information map that indicates agricultural characteristic values corresponding to different geographic locations in a field; (Missotten, see Col. 3, lines 14-18 that describe the work machine receiving information corresponding to different locations) a geographic position sensor that detects a geographic location of the agricultural work machine; (Missotten, see Col. 8, lines 7-10 that describe the position sensor of the work machine) an in-situ sensor that detects a power characteristic value of a power characteristic, corresponding to the geographic location; (Missotten, see Col 6 lines 3 -9 that describes the position sensing function of the work machine) a predictive model generator that generates a predictive power model that models a relationship between the agricultural characteristic values and the power characteristic based on an agricultural characteristic value in the information map at the geographic location and the power characteristic value of the power characteristic sensed by the in-situ sensor at the geographic location: (Missotten, see Col 2, lines 33-44 that describe the predictive function used by the machine mapped in a field model, see Missotten, Col. 6, lines 3-6 that describes measurements of multiple field characteristics ) and a predictive (Missotten, see Col 7, lines 34-44 that describe the predictive model generator used by the work machine in modeling a field.)

Missotten does not specifically teach a predictive map generator that generates a functional predictive agricultural map of the field.  

However, Sakaguchi discloses a harvester that includes an inner side map creating section, the harvester teaches a predictive map generator that generates a functional predictive agricultural map of the field. (Sakaguchi [0055] “The self-machine position calculation section 50 calculates a self-machine position in the form of map coordinates (or field coordinates), based on positioning data transmitted sequentially from the GPS unit 81”. See also Sakaguchi [0013] “the subsequent reference line calculating section calculates the subsequent reference line and the further subsequent reference line one after another in such a manner as to create a traveling trajectory parallel with each side of the polygonal shape representing the outer contour of the unworked area”. This describes the work machine generating a map of an area.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Missotten with the learnings from Sakaguchi to enhance the work machine with a calculation section using map coordinates which may be received from a GPS unit.

Regarding claim 20, Missotten as modified by Sakaguchi teaches the agricultural system of claim 19, wherein the information map indicates agricultural characteristics that are indicative of one or more of: a vegetative index, a crop moisture, a topographical characteristic. a soil property, a predictive yield and a predictive biomass. (Missotten, see Col. 6, lines 3-14 that describes the crop moisture as a characteristic.)


Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a predictive power map generation and control system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B     

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661